UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

MOHAMMED AL ADAHI,                             :
                                               :
                       Petitioner,             :
                                               :
               v.                              :       Civil Action No. 05-280 (GK)
                                               :
BARACK OBAMA, et al.,                          :
                                               :
                       Respondents.            :


                                       AMENDED ORDER

       Petitioner Al Adahi has moved to compel Respondent to produce videotapes of three forced

extractions of Petitioner from his cell at Guantanamo Bay. Since the filing of this Motion on June

8, 2009, the Government has informed Petitioner of the existence of videotapes of three additional

extractions. Respondents seek to use a number of statements made by Petitioner against him at his

habeas corpus hearing to be held on Monday, June 22, 2009. No counsel, either for the Petitioner

or the Government, has seen the videotapes. Consequently, it is impossible for any counsel to make

representations as to whether they are or are not exculpatory. Petitioner argues that there are reasons

to believe that the actions of the Forced Cell Extraction Teams (“FCE Teams”) have in the past been

abusive, violent, and inhumane. See Exh. A to Petitioner’s Motion. In this case, one of the forced

extractions occurred approximately 15 days before Petitioner Al Adahi gave a very inculpatory

statement to Government interrogators. Consequently, the videotapes may be exculpatory, in which

case they would fall squarely within paragraph I.D.1 of the Case Management Order. Therefore, the

videotapes must be produced so that this determination can be made.1

       1
               Since the Government has already located these videotapes, it admits that obtaining
them will not cause any unfair disruption or burden on its day-to-day activities. The Government’s
                                                                                      (continued...)
        WHEREFORE, it is this 18th day of June, 2009, hereby

        ORDERED, that Petitioner’s Motion to Compel Production of IRF Videotapes is granted,

and the videotapes discussed must be produced by Friday, June 19, 2009, unless counsel are able to

agree to a different schedule.2




                                                 /s/
                                                 Gladys Kessler
                                                 United States District Judge

Copies via ECF to all counsel of record




        1
        (...continued)
concern that an order to compel production of the videotapes in this case might “open the door” to
other detainees to request such evidence, is unpersuasive. Each merits judge will make his or her
own determination on the basis of the specific facts presented if such a motion is made.
        2
                Since this is a six-day bench trial, the tapes may be played at a later point in the trial,
after the conclusion of Petitioner’s case, if they are deemed exculpatory.

                                                   -2-